Citation Nr: 9922138	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-41 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a low back pain 
with muscle spasm, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU) based upon service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to July 
1982.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought.  The case has 
been referred to the Board of Veterans' Appeals (BVA or 
Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran is currently service connected for a low back 
pain with muscle spasms, evaluated as 40 percent disabling 
and for prostatitis, currently assigned a 10 percent 
evaluation, for a combined schedular evaluation of 50 
percent.  

3.  The veteran's back disability is not show to be 
characterized by pronounced intervertebral disc syndrome, 
ankylosis or vertebra fracture.  

4.  The veteran's prostatitis is not shown to be moderately 
severe with diurnal and nocturnal frequency, pain and 
tenesmus, or manifest or require the wearing of absorbent 
materials which must be changed less than 2 times per day; 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night; urinary 
retention requiring intermittent or continuous 
catheterization; or recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.

5.  The veteran's service-connected disabilities are not 
shown to be sufficiently disabling as to preclude him from 
securing or following substantially gainful employment in 
keeping with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the veteran's low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5295 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's prostatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.115a, 
Diagnostic Code 7527 (1998).  

3.  The requirements for a total disability rating for 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1-4.14, 
4.16, 4.18 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
VA has properly assisted him in the development of his 
claims.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented claims that are 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of medical treatment following service, reports of VA 
rating examinations, and statements made by the veteran 
attesting to the severity of his service-connected 
disabilities.  In addition, the veteran has revoked his 
earlier requests to be afforded a personal hearing before a 
Hearing Officer at the RO.  The Board is not aware of any 
additional evidence which is available in connection with the 
present appeal.  Therefore, no further assistance to the 
veteran regarding the development of  evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert, 1 
Vet. App. at 55-57. 


II.  Low Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

Historically, service connection for a low back disorder was 
granted by a rating decision of January 1983.  A 
noncompensable evaluation was assigned, effective from July 
8, 1982, based upon medical evidence showing that the 
veteran's low back disorder was essentially asymptomatic.  By 
a rating decision of May 1990, the veteran's assigned 
disability rating for his low back was increased to 20 
percent, effective from February 25, 1990.  By a rating 
decision of May 1991, his assigned disability rating was 
increased to 40 percent, effective from November 2, 1990.  
These later decisions primarily took the effect of pain and 
weakness as limiting factors into consideration in deciding 
to grant higher evaluations for the veteran's low back 
disorder.  The veteran's low back disorder is currently rated 
as 40 percent disabling.  

The report of a December 1993 VA rating examination shows 
that the veteran complained of severe pain in his lower back 
radiating to both lower extremities.  He was observed to walk 
with two canes, and was unable to move his spine.  He had 
forward flexion to 20 degrees, backwards extension to 0 
degrees, left and right lateral flexion to 10 degrees, and 
left and right rotation to 10 degrees.  Pain on any motion 
was noted.  The veteran's X-ray results showed a mild 
narrowing of the L5-S1 intervertebral disc space, but were 
otherwise unremarkable.  

VA clinical treatment records dating from March 1991 through 
October 1998 show that the veteran continued to complain of 
pain and a restricted range of motion in his low back 
throughout this period.  A treatment note dated in November 
1995 shows that the veteran had very poor spinal flexion, and 
experienced reactive pain on 20 degrees of bilateral straight 
leg raising.  Treatment records dated in June 1998 show that 
the veteran reported being bedridden at that time.  There was 
no objective comment from the treating physicians regarding 
his assertions in this regard, but the records do show that 
the veteran was able to report to the VA clinic without 
apparent difficulty.  Moreover, in contrast to the veteran's 
assertions of being "bedridden," a treatment record dated 
in July 1998 contains the statement that the veteran "walks 
a lot and works out some."  In addition, the records 
generally contain notations that the veteran stated that he 
did not appear for scheduled appointments because he was 
dissatisfied by the manner in which he was treated by the 
medical staff.  There is no indication in the records that 
the veteran failed to appear for scheduled appointments 
because he was physically unable to do so.  

In February 1998, the veteran underwent a VA rating 
examination in which he claimed that his back disability had 
increased in severity over the years, although he was unable 
to recall any specific traumatic injury.  The veteran 
reported that he experienced chronic extreme pain on any 
prolonged activity including standing, sitting, walking, or 
lying down.  He was noted to use a back brace and crutches.  
On examination, the veteran was found to require the use of 
crutches to ambulate.  He was able to stand, but had slight 
kyphosis to the right, with the right shoulder being higher 
than the left.  He would not bend forward at all, and lateral 
bending was from only 0 to 10 degrees in either direction.  
The veteran had tenderness to percussion in his low back.  He 
could stand but could not walk on his toes.  No sensory 
deficits were found.  Deep tendon reflexes were 2+ and equal.  
He was found to have 4+/4+ weakness to dorsiflexion and 
extension of the legs.  Straight leg raising test was 
positive.  The examiner concluded with a diagnosis of 
degenerative arthritis of the lumbar spine.  However, the X-
ray examination results showed a normal lumbosacral spine.  
Vertebral bodies were intact, intervertebral disc spaces were 
maintained, and the posterior elements were unremarkable.  

The veteran underwent an additional rating examination in 
September 1998 and was found to have pain in all movements.  
He could bend his back to the left from 0 to 20 degrees, and 
to the right from 0 to 14 degrees.  He could slowly rotate 
his back from 0 to 30 degrees in either direction.  The 
veteran would not attempt to bend or flex his back, claiming 
that he was unable to do so.  No neurological abnormalities 
were noted.  The examiner concluded with a diagnosis of 
chronic lumbosacral strain with moderate functional loss.  He 
also noted that the veteran had been scheduled to undergo a 
CT scan in late October 1998 to rule out disc disease, but 
the veteran failed to report.  

Applying the criteria for lumbosacral strain and limitation 
of motion of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (1998) to the evidence of 
record, the Board concludes that the 40 percent evaluation 
presently assigned for the veteran's low back disorder is 
appropriate, and that the preponderance of the evidence is 
against assignment of a higher evaluation under any other 
diagnostic code.  Diagnostic Code 5292 provides for 
assignment of a 40 percent evaluation for severe limitation 
of motion of the lumbar spine, which is the highest rating 
available under that diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Under Diagnostic Code 5295, a 40 percent evaluation is also 
the highest evaluation under that Code, and is assigned where 
there is evidence of severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or a narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Further, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998) 
provides for a higher evaluation upon a finding of severe 
intervertebral disc syndrome.  Under that diagnostic code, a 
60 percent evaluation is contemplated for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.  

As discussed, the veteran's clinical treatment records show 
that he has consistently experienced severe limitation of 
motion in his lumbar spine, and what could be most accurately 
characterized as marked limitation of motion in nearly all 
respects.  However, X-ray results have shown there to be 
little bony abnormality in his lumbar spine, aside from only 
minimal degenerative changes at L5-S1.  Such findings are not 
consistent with the criteria for evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

In addition, the veteran's clinical treatment records show 
that he regularly complained of chronic low back pain which 
contributed to significantly restricted ranges of motion.  
Those treatment records and rating examination reports show 
that he walked with the use of crutches and wore a back 
brace.  However, in contrast to his contentions of being 
bedridden and otherwise helpless, a treatment note of July 
1998 reveals that he walked a lot and worked out some.  The 
Board would observe that such is not consistent with the 
level of disability as reported by the veteran.  The Board 
would further observe that the veteran failed to report to a 
CT scan in October 1998, and that he refused to attempt to 
bend or flex his back during a September 1998 rating 
examination.  Further, sensory deficits were not found, and 
while the examiner who had conducted the February 1998 
examination offered a diagnosis of degenerative arthritis of 
the lumbar spine, X-ray examination results showed a normal 
lumbosacral spine.  

In sum, the Board finds that given the objective medical 
findings, an evaluation in excess of 40 percent is not 
warranted here.  The Board notes that pain and weakness on 
motion is specifically contemplated in the evaluative 
criteria under Diagnostic Code 5295, and has been a primary 
consideration in the decision to assign a 40 percent 
evaluation for the veteran's low back disorder, the highest 
rating available under that diagnostic code, in the first 
instance.  Therefore, the Board finds that assignment of a 
higher evaluation based upon functional loss due to pain 
under any other diagnostic code is not for consideration.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206; 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board recognizes that the veteran currently experiences 
chronic pain in his lower back, and that he experiences 
severe limitation of motion in that area.  However, the Board 
finds that the veteran's overall disability picture with 
respect to his lower back is adequately represented by the 
schedular criteria under Diagnostic Code 5925.  As the 
veteran's lumbar spine is not shown to be ankylosed or 
characterized as a fracture of the vertebra, consideration 
under Diagnostic Codes 5286 and 5285 are not warranted here.  
Therefore, the Board concludes that there is no basis upon 
which to assign a higher evaluation for the veteran's low 
back disorder at this time.  

III.  Prostatitis

Historically, service connection was granted for prostatitis 
by a January 1983 rating decision, and a noncompensable 
evaluation was assigned, effective from July 8, 1982.  By a 
rating decision of May 1991, the veteran's assigned 
disability rating for prostatitis was increased to 10 
percent, effective from January 3, 1991.  This increased 
rating was based upon a showing that his prostate was 
somewhat enlarged and boggy per the report of a March 1991 VA 
rating examination.  

A VA examination of the prostate performed in December 1993 
shows the veteran reported no subjective complaints.  The 
prostate was soft and non-tender.  The size was within normal 
limits.  Frequency of urination was four times per day and 
there was no pain, tenesmus or incontinence requiring pads or 
appliances.  The diagnosis following the examination was a 
normal prostate examination.

VA clinical treatment records dating from March 1991 through 
October 1998 fail to show continuous treatment for 
prostatitis.  Treatment notes of April and December 1994 
indicate that the veteran complained of a tender prostate and 
reported that he had a prostate infection.  A subsequent 
treatment note dated in April 1995 shows that the veteran was 
seen for complaints of burning sensations on urination.  At 
that time, he complained that he did not "feel empty" on 
voiding.  In December 1996, the veteran requested medication 
for a recurrent prostate infection, and was prescribed an 
antibiotic.  In June 1997, the veteran complained of 
discomfort on urination of four days' duration, and indicated 
that his last infection had occurred one year previously.  A 
prostate infection was also indicated at that time.

In addition, in September 1997, the veteran sought medication 
for what he described as a recurrent prostate infection.  
While the treatment record shows that the veteran was given a 
renewed prescription for complaints of back pain, it fails to 
contain any medical description of the veteran's claimed 
prostate infection and does not show that any infection was 
actually diagnosed or treated.  The record does indicate that 
he failed to report for subsequent appointments in October 
and December 1997.  No other further entries relating to his 
prostatitis are noted.  

In September 1998, the veteran underwent a VA rating 
examination in which he reported having an infection 
approximately four or five times per year.  He indicated that 
his treatment consisted of Tetracycline and later with 
Geocillin.  The veteran reported that he urinated 
approximately three times daily but not at night, and he 
denied incontinence.  On examination, the veteran's prostate 
was found to be slightly enlarged and mildly tender.  No 
other abnormalities were noted.  The examiner concluded with 
a diagnosis of recurrent prostatitis.  

During the pendency of this appeal, the criteria for 
evaluating prostate disorders were changed in 1994.  When a 
law or regulation changes while case is pending, the version 
most favorable to the veteran applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Therefore the Board will analyze 
the veteran's claim under both sets of criteria to determine 
if one is more favorable to the veteran.  The effective date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  Id.; Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  Thus, any increase in 
disability based on the revised criteria cannot become 
effective prior to October 8, 1994.  

Under the old criteria, prostate infections were evaluated as 
chronic cystitis, with a 10 percent evaluation for assignment 
when the disability was moderate with pyuria, diurnal and 
noctural frequency.  The next higher 20 percent evaluation 
was for assignment a moderately severe disability with 
diurnal and noctural frequency, pain and tenesmus.  See 
38 C.F.R. § 4.115a, Diagnostic Codes 7527, 7512.

Under the current 38 C.F.R. § 4.115a, Diagnostic Code 7527, 
prostate gland injuries or infections are to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  The objective medical evidence fails to show 
that the veteran experiences voiding dysfunction, but does 
suggest that he has experienced occasional prostate 
infections.  Under 38 C.F.R. § 4.115a, urinary tract 
infections requiring long-term drug therapy, or from one to 
two hospitalizations per year and/or requiring intensive 
management, warrant assignment of a 10 percent evaluation.  A 
30 percent evaluation, the highest available under this 
section, is warranted for recurrent symptomatic infections 
requiring drainage or frequent hospitalization, and/or 
requiring continuous intensive management.  

The Board has evaluated the above-discussed evidence, and 
concludes that the currently assigned 10 percent evaluation 
for the veteran's prostatitis is appropriate under either 
version for the schedular criteria, and that the 
preponderance of the evidence is against assignment of a 
higher evaluation under any other diagnostic code.  As noted, 
the clinical treatment records show several instances of 
prostate-related complaints, including prostate infections.  
While the veteran has been shown to have experienced prostate 
infections in the past, per the December 1993 and September 
1998 rating examination reports, his primary symptoms are 
currently shown to involve no more than a slightly enlarged 
prostate gland with mild tenderness.  The veteran has not 
been shown to have recurrent symptomatic infections requiring 
drainage or frequent hospitalization, and/or requiring 
continuous intensive management, or any voiding dysfunction 
were shown in any of the rating examination reports.  

The Board finds that the veteran's objectively demonstrated 
symptomatology does not approximate the criteria for 
assignment of a 10 percent evaluation under 38 C.F.R. 
§ 4.115a, Diagnostic Code 7527.  However, given that he 
experiences a slightly enlarged prostate gland, experiences 
mild tenderness in that region, and has experienced prostate 
infections in the past, the Board finds that his disability 
warrants assignment of a 10 percent evaluation.  The Board 
would emphasize that the objective medical evidence does not 
show that the veteran currently experiences voiding 
dysfunction or other impairment as a result of his 
prostatitis beyond that noted here.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
assignment of a higher evaluation under any other diagnostic 
code, and that there is no basis upon which to assign an 
evaluation in excess of 10 percent for his prostatitis at 
this time.  

IV.  TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, where 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  However, this is provided that if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).  The issue of 
unemployability must be determined without regard to 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (1998).  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  

As discussed more fully above, the veteran is currently 
service connected for a low back disorder, evaluated as 40 
percent disabling; and for prostatitis, currently evaluated 
as 10 percent disabling.  His combined disability rating of 
50 percent has been in effect since January 1991.  The Board 
is also satisfied, as discussed above, that the veteran's 
disabilities are correctly evaluated for purposes of 
determining whether unemployability exists, and that based on 
the evidence of record, his overall disability picture does 
not entitle him to a combined schedular evaluation higher 
than that currently in effect for his service-connected 
disabilities.  Simply, the veteran does not meet the 
percentage requirements of a total disability evaluation.

That not withstanding, it is the established policy of the VA 
that all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, level of 
vocational attainment, and other factors bearing on the 
issue.  See 38 C.F.R. § 4.16(b) (1998).  

Given that the veteran has a combined disability rating of 50 
percent, he does not meet the statutory requirement for basic 
eligibility for an award of TDIU on a schedular basis.  
Accordingly, the Board must consider the veteran's claim for 
individual unemployability on an extra-schedular basis.  As 
noted, the Board recognizes that the veteran currently 
experiences severe limitation of motion in his lumbar spine 
with chronic pain, and that he has infrequent, intermittent 
prostate infections.  In addition, the Board acknowledges 
that the veteran has not worked for an undetermined period of 
time.  

However, the veteran's problems in obtaining or retaining 
gainful employment are not shown by the objective medical 
evidence to be the result of his service-connected 
disabilities.  Moreover, the evidence shows that the veteran 
has completed high school and has completed at least a year 
and a half of college courses.  The evidence also shows that 
he has been treated for other disorders.  

There does not appear to be any objective opinion of record, 
medical or otherwise, which states that the veteran is 
unemployable due to his service-connected disabilities.  The 
record does not present any other unusual factors which might 
serve as a predicate for a finding of unemployability based 
on service-connected disabilities.  The veteran has claimed 
to have been bedridden in the past, but such assertions are 
inconsistent with contemporaneous clinical treatment records 
showing him to be uncooperative in his treatment and 
particularly the July 1998 record indicating that he walked 
often and worked out to some extent.  Moreover, the record 
does not show that the veteran has been hospitalized for his 
service-connected disabilities since May 1991.  

The Board has considered the statements by the veteran that 
he is completely unemployable due to his service-connected 
disabilities, but finds such assertions to be unsupported by 
the medical evidence.  The Board concludes, therefore, that 
the veteran is not shown to be precluded from all types of 
substantially gainful employment by reason of his service-
connected disabilities.  Accordingly, the Board finds that he 
is not entitled to a total disability evaluation based on 
individual unemployability.  


V.  Conclusion

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to reasonable doubt in his favor, 
the provisions of 38 U.S.C.A. § 5107 are not applicable.  
Should the veteran's disability picture change, he may apply 
at any time for an increase in his assigned disability 
ratings.  See 38 C.F.R. § 4.1.  At present, however, the 
Board finds no basis upon which to grant increased 
evaluations for the veteran's low back disorder, prostatitis, 
or for an assignment of TDIU.  


ORDER

An evaluation in excess of 40 percent for a low back pain 
with muscle spasms is denied.  

An evaluation in excess of 10 percent for prostatitis is 
denied.  

A total disability rating for individual unemployability 
based upon service-connected disabilities is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

